Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 5 is objected to because of informalities. Claim 5 recites a base body, and then recites the base numerous times. For consistency, the base should be changed to “the base body”. The second to last line of claim 5 recite: reverse acting air cylinder, throttle valve. The word “the” should be inserted before “reverse acting air cylinder” and “throttle valve”.
Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites a base body with a closed top and a closed bottom. One of skill in the art would interpret a body (of a hydraulic/pneumatic system) having a closed top and bottom as the top and body not configured to allow fluid to flow therethrough. Contrarily, Applicant’s disclosure teaches that the top and bottom to have openings that allow fluid to pass through. Claim 5 requires the base body to include the hydraulic oil reservoir structure 26, which is on top of the air cylinder (fig. 3). The structure 26 comprises an open top that block 25 is attached to. Even if interpreting block 25 as part of the base body, the block has an opening therein to allow oil to flow therethrough so that the oil can flow between the oil reservoir and the puller tool. As further illustrated in fig. 3, the bottom of the base body has an opening that allows air from the air cylinder to flow through (para. [0017]).
Claim 5 recites both the puller tool and the trigger being integral with the handle. The term “integral” generally means something more than merely connected or rigidly connected. Integral is being interpreted to mean the puller tool and trigger being attached to the handle such that they cannot be separated without damaging a component of the device. This interpretation is consistent with how “integral” is used in the specification. Applicant’s specification only uses the term “integral” when stating the air cylinder base is integral with the hydraulic cylinder, and, the base housing includes an integral upper housing 26. As illustrated in the drawings, the base 18 and the upper housing 26 (which also defines the hydraulic cylinder) seem to be a unitary construction, thus not capable of being separated without damaging them. 
Applicant’s disclosure teaches the puller tool 10/11 being attached to the handle 12 with a plate therebetween (fig. 2). While fig. 2 illustrates that at least the plate is attached to the handle via fasteners, Applicant’s specification does not describe the fasteners, describe how tool 10/11 is connected to handle 12, or state that the puller tool and/or tool head 10 is integrally attached to the handle. With respect to the trigger, fig. 2 illustrates the trigger 14 being connected to the handle via a pin, but the specification does not describe how the trigger is connected or state that the connection is integral.
Claim 5 recites a reverse acting air cylinder on the top of the base structurally integral with the oil reservoir to displace a rod on the base and actuate a throttle valve on a sidewall of the base …. The term “structurally integral” is interpreted as being attached in a way such that they cannot be separated without damaging a component of the device. This interpretation is consistent with how “integral” is used in the specification. Applicant’s specification only uses the term “integral” when stating the air cylinder base is integral with the hydraulic cylinder, and, the base housing includes an integral upper housing 26. As illustrated in the drawings, the base 18 and the upper housing 26 (which also defines the hydraulic cylinder) seem to be a unitary construction, thus not capable of being separated without damaging them.
Contrarily, Applicant’s disclosure teaches the reverse acting air cylinder 28 to be mounted on block 25, which is connected to the top of the base (figs. 2-3, para. [0015]). Since Applicant’s disclosure does not teach the reverse acting cylinder to be structurally integral with the block 25, or the block integral with housing 26, Applicant’s disclosure does not provide support for the reverse acting cylinder being structurally integral with the oil reservoir structure.
	Claim 5 recites a piston on the base. One of ordinary skill in the art would interpreted “on” to mean a component placed above or outside of another component, like a cap on a bottle. However, Applicant’s specification teaches the piston 36 being in the base 18 such that the base encloses or houses the piston (figs. 3-4, paras. [0007]-[0008] & [0014], e.g. “moving the piston up in the cylinder housing”, “piston in the base”).

The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites the oil in the reservoir. It is unclear if the reservoir is referring to the reservoir structure. Further, there is insufficient antecedent basis for the oil. 
Claim 5 recites a sidewall. It is unclear if this is referring to the cylindrical sidewall previously introduced, or, if another sidewall is being introduced.
	Claim 5 recites a piston on the base and having a portion extending into the oil reservoir for pressurizing the oil in the reservoir, and then later recites: a reverse acting air cylinder … to displace a rod on the base and actuate a throttle valve on a sidewall of the base to apply air pressure to the piston to displace the rod into the oil reservoir to pressurize the oil reservoir when the trigger is actuated. In light of Applicant’s specification, the rod that is configured to be displaced and actuate a throttle valve is rod 34 illustrated in fig. 3. However, this is not the same rod, or piston “portion”,  that displaces into the oil reservoir. Thus, the wording makes it unclear if the rod is intended to be the rod that actuates the throttle valve, or, if the recited portion of the piston is referring to a portion of the rod.
	 Claim 5 recites air inlet in the second to last line. In light of Applicant’s disclosure, it is unclear if this is referring to the supply inlet previously introduced.
Claim 5 recites a base body with a closed top and a closed bottom. As detailed in the 112(a) rejection above, the top and bottom of the base are open to allow air or oil to flow in and out. Thus, it is unclear how to interpret a closed top and bottom, and what would infringe this limitation. 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,490,311 (“Rosier”) in view of US Patent No. 5,579,641 (“Wilcox”), US Patent No. 3,180,017 (“Simmons”), and US Patent No. 4,598,571 (“Oefinger”).
Assuming arguendo that the claim limitations recited in the 112(a) section above are interpreted differently, claim 5 is rejected as follows.
Regarding claim 5, Rosier teaches a lockbolt fastener installation device (col. 1 lines 8-35, col. 3 lines 60-67) comprising: a tool head comprising an hydraulically activated puller tool (14) and an actuator trigger (152)…;  a base (110) with a generally cylindrical sidewall (fig. 1) comprising an hydraulic oil reservoir structure (120) and an air cylinder (112) with a piston (114) on the base and having a portion (i.e. portion of rod 126) extending into the oil reservoir (122) for pressurizing the oil in the reservoir when the trigger is actuated (fig. 1, col. 9 line 21 – col. 10 line 58, wherein the piston contacts, i.e. is on, a surface of the base body); a closed loop oil circuit including a first oil line extending from the oil reservoir to the puller tool in the tool head to perform a fastener installation function when the oil reservoir is pressurized (fig. 1, wherein the first oil line is between reservoir 120 and cylinder 12; col. 10 lines 15-41); displace a rod (126) on the base and actuate a throttle valve (150) on a sidewall of the base to apply air pressure to the piston to displace the rod (126) into the oil reservoir (122) to pressurize the oil reservoir when the trigger is actuated (fig. 6, col. 10 lines 15-58); and a supply inlet (70/74) on the sidewall of the base (figs. 4-6, col. 8 lines 19-32).
Rosier fails to explicitly teach the trigger on a handle acting as an air valve, the first oil line being flexible, wherein the tool comprises an air circuit including a first air line extending from a supply inlet to the trigger and a second air line extending from the trigger to … the base; the base structurally separate from the tool head such that said air and oil lines being the only physical connections between the tool head and the base whereby an operator can lift and operate the tool head without lifting the base. However, this would have been obvious in view of Wilcox and Simmons.
Wilcox is directed to a lock bolt fastener tool connected to a pneudraulic base (fig. 1, col. 2 lines 58-64, col. 5 lines 54-62). Wilcox teaches it is known to connect a tool head to a base via hydraulic and pneumatic lines in order to reduce the weight of the tool (col. 1 lines 32-53). Wilcox teaches the head of the tool connected to a first air line 214 connected to a pressurized air source, and, a second air line 222 connected to the base (figs. 2 & 4, col. 6 lines 22-33, col. 8 lines 28-47, col. 12 lines 9-48). When the trigger is not pulled, the trigger valve is closed preventing fluid communication between lines 214 and 222, and when the trigger is pulled the lines 214 and 222 are in fluid communication (figs. 2 & 4, col. 8 lines 28-47, col. 12 lines 9-48). 
Simmons is also directed to an hydraulically operated lock bolt fastener tool (col. 1 lines 8-30). Simmons teaches that hydraulic and pneumatic equipment can be large in size and weight (col. 1 lines 15-30). Simmons teaches that in order to make small and lighter fastener tools, it is known to separate the hydraulic/pneumatic equipment from the tool head (fig. 6, col. 1 lines 30-44, col. 5 lines 39-75). The fastener tool and hydraulic/pneumatic equipment are only connected via flexible lines 73/74 (fig. 6, col. 5 lines 39-75). The pneumatic trigger operates a pilot operated air valve in the base (col. 5 lines 56-75).
In this case, Rosier, Wilcox, and Simmons are directed to an hydraulically operated fastener tool operated by air. Wilcox and Simmons teaches that such pneumatic/hydraulic equipment is large and size and heavy, thus making use of the fastener tool cumbersome. Thus, Wilcox and Simmons teaches that it is known and predictable for the pneumatic and hydraulic equipment to be separated from the fastener tool such that the tool and equipment are connected only via pneumatic and hydraulic lines. Wilcox further teaches it is predictable to operate the hydraulic system by providing first and second air lines extending from the trigger to the base wherein the trigger is configured to provide fluid communication between the two air lines. In addition, since Rosier teaches an air feed 70 on the base that can supply air to the tool head via an air line 92, it would be predicable to modify the trigger system of Rosier to be pneumatic as taught by Wilcox. Since Simmons teaches that it is known for pneumatic triggers to operate air valves in the base, it would be predictable to move the rod of Rosier upward (to operate the throttle valve of Rosier) by providing the rod in a cylinder allowing air pressure to push it upward. Therefore, in order to make a smaller and lighter tool head, it would be obvious to modify Rosier such that the base structure is separated from the tool head, the hydraulic reservoir is connected to the tool head via a flexible hydraulic line, and the mechanical trigger of Rosier is replaced with a pneumatic system comprising first and second air lines extending respectively between the trigger and an inlet and air valve on the base to operate the throttle, such that the tool head and base are connected only via the hydraulic and pneumatic lines.
Given the above modification, the base (including the throttle valve 150, air cylinder 112 and hydraulic cylinder 120) of Rosier is separated from the head. The throttle valve 150 and hydraulic cylinder logically have to be rigidly connected to the air cylinder 112 in order to allow pressurized air to enter the air cylinder, and, to allow the rod 126 of the piston to pressurize the oil reservoir. The upper rod of the base (originally connected to the trigger), which is connected to the hinge and throttle valve as illustrated in figs. 1 & 6, is actuated upward via an air valve connected to the second air line to raise the hinged component and allow air into the air cylinder as taught by Rosier (Rosier, figs. 1 & 6, col. 10 lines 15-30).
Wilcox and Simmons further teach it is predictable to still provide a handle connected to the trigger and pull assembly, and for the fluid/hydraulic lines to extend through the handle. The handle will predictably allow a user to manipulate and use the tool head while pulling the trigger. 
Rosier teaches the top of the base to be closed except for the hydraulic lines configured to transfer hydraulic fluid between the tool head and the hydraulic reservoir. Thus, the top of the base is closed off from the ambient atmosphere. In addition, the bottom of the base 154 & 156 partially closes the base body while allowing air to be exhausted from the air cylinder into the ambient atmosphere. 
Rosier et al. further teaches the air circuit to be open loop due to the exhaust path (Rosier, fig. 1, col. 9 lines 60-67, col. 10 lines 42-58).
While Rosier et al. teach a pneumatic trigger system to activate the throttle 150 of Rosier via the second air line connected to an air valve that pushes the rod upward, Rosier et al. fail to explicitly teach the second air line connecting to a reverse acting air cylinder on the top of the base. However, this would have been obvious in view of Oefinger.
Oefinger is also directed to a fastener tool operated via hydraulic and pneumatic means (fig. 1, col. 2 line 52 —col. 3 line 42). Oefinger teaches that a rod 84 controlling the air supply can be biased via a spring in the upward/closed position, and is configured to be pushed down by the trigger to open the valve (fig. 1, col. 3 lines 10-42).
It would be obvious to modify Rosier et al. such that the rod that controls the throttle is biased in an upward closed position via a spring, and is configured to be forced downward by air pressure directed on the top of the rod, wherein the air pressure is provided when the trigger opens an air valve. In this case, Rosier has been modified such that the fastener head is separated from the base and the throttle valve is operated by a pneumatic trigger connected to an air valve via the second air line. It would be predicable in view of Oefinger to force the throttle valve rod upward to the initial position via a spring such that the second air line is configured to push the rod downward. 
Given the above modification, the biased air valve is part of a reverse acting pneumatic air cylinder. Further, this air cylinder is on top of the base because Rosier teaches the rod and hinged component being above the piston 114 (figs. 1 & 6). In addition, since activating the reverse acting air valve operates the throttle valve and air cylinder, and releasing the trigger closes the throttle valve, the following limitation is met: said reverse acting valve acting to exhaust air from the open loop air circuit and depressurize the oil reservoir when the trigger is released by an operator.
Rosier fails to explicitly teach a second flexible oil line extending from the tool head back to the oil reservoir. However, this would have been obvious in view of a separate teaching of Simmons. Simmons teaches that a tool head can be connected to a base via two hydraulic lines 73, wherein one hydraulic line is connected to a tool head inlet and the other is connected to an outlet.
In this case, Rosier et al. teaches at least one hydraulic line connecting the tool head and the base. Simmons teaches it is known and predictable for an hydraulically operated lockbolt fastener head to be connected to a base via two hydraulic lines that are respectively connected to an inlet and an outlet. Thus, it would be obvious to modify Rosier et al. to create a separate outlet in the hydraulic system so that two oil lines extend between the tool head and the base.
Rosier et al. fail to explicitly teach both the puller tool and the trigger being integral with the handle, and, the reverse acting air cylinder structurally integral with the oil reservoir. However, MPEP 2144.04(V)(B) states that providing an integral connection instead of rigidly secured connection is a matter of obvious engineering choice. In this case, as detailed above, Rosier et al. teach a handle connected to a trigger and the puller tool such that the components can be moved together. Rosier et al. further teach the reverse acting air cylinder being rigidly connected to the base. Merely making these connections integral is a matter of obvious engineering choice because there is no showing that making these connections integral was contrary to the understandings and expectations of the art.

Response to Arguments
Applicant's arguments filed September 10, 2022 (“the remarks”) have been fully considered.  Each of Applicants’ arguments is provided below followed by the examiner’s response. 
On page 4 of the remarks, Applicant argues that Wilcox and Simmons do not provide sufficient teaching of the various components of the power unit. 
The rejection relied on Rosier to teach the bulk of the power unit. For example, Rosier teaches an air cylinder with a hydraulic reservoir above it so that a rod connected to the air cylinder piston can pressurize the hydraulic reservoir. The power unit of Rosier was only modified to replace the function of the rod that connects the trigger to the throttle since, logically, the rod cannot be used if the power unit is separated from the tool head.
On page 5 of the remarks, Applicant argues that claim 5 makes clear that the handle is not a container for weight-adding components beyond a simple and lightweight valve, whereby Wilcox and Simmons place a large number of valves and/or power unit control elements in the handle.
The examiner first notes that claim 5 doesn’t limit the handle to only including a simple lightweight valve. Claim 5 states that the handle acts as an air valve, however, the claim is open ended. Thus, a handle could include many more components and still infringe the claim.
Further, the handle of Wilcox doesn’t seem to comprise “a large number” of more valves or power unit control elements as compared to Applicant’s invention. As illustrated in fig. 3 of Applicant’s drawings, the handle comprises a trigger 14 that operates an air valve, wherein the air valve connects two air lines 32. The handle also includes passages for hydraulic fluid to flow through (figs. 2 & 3 of Applicant’s figures). With respect to Wilcox, assuming the handle comprises component 202 and the component comprising trigger 208, the handle also includes a trigger 208 that operates an air valve 300, air inlet passage 294 & 346, air outlet 310 & 312, and a passage 280 for hydraulic fluid to flow through. The other additional components of the handle include exhaust channel 322 (which decreases the weight of the handle when compared to a handle without the bores), air return channels 324, 326 & 332, a cap screw 330 that seals the connection between channels 324 & 326, and a valve that includes ball 350. Thus, the only components in the handle of Wilcox that can be interpreted as weight-adding components are the ball 350 and cap screw 330.
Applicant submitted an affidavit stating that they have sold seventeen units, including four that have been put into regular use. Applicant further states that one customer indicated that their product has produced superior results in terms of worker satisfaction. 
In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). In this case, the affidavit does not provide any nexus of the sales or customer satisfaction being due to claimed features. Thus, there is no evidence that whatever commercial success may have occurred is attributable to the product defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
In addition, the affidavit provides no evidence that its units sold was not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight).
Furthermore, Applicants do not provide information as to the size of the market, the market share they own, the time period over which they’ve sold their product, or what sales would normally be expected in the market. See MPEP 716.03. Thus, the examiner is unsure of how to place the seventeen units sold in context with the overall market. 
Thus, given no nexus between claimed limitations and the sales and satisfaction, and no evidence as to the size of the market and other factor listed above, little weight is given to the evidence of commercial success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”